DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 10, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910389282.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 and 11 “an object-side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface; an object-side surface of the fourth lens is a convex surface, and an image-side surface of the fourth lens is a concave surface; an object-side surface of the fifth lens is a concave surface, and an image-side surface of the fifth lens is a convex surface” has clarity issues.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. See MPEP 2173.  In this case it is unclear if the convex/concave property is for the entire surface or the central region of the lens.  In light of the specification, see paragraph [0071], the latter is assumed.  The examiner respectfully suggests “… lens is a convex in a paraxial region thereof  …” and “… lens is a concave in a paraxial region thereof  …” or substantially similar language.
Claims 2-10 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-2, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Son et al. US Patent Application Publication 2019/0391365.
Regarding claim 1 Son discloses an optical imaging system (title e.g. examples 1-5 see figures 1, 3, 5, 7 & 9), comprising: a first lens (e.g. first lens 100x1) , a second lens  (e.g. second lens 200x), a third lens (e.g. third lens 300x), a fourth lens (e.g. fourth lens 400x), a fifth lens (e.g. fifth lens 500x), a sixth lens (e.g. sixth lens 600x), a seventh lens (e.g. seventh lens 700x) and an eighth lens (e.g. eighth lens 800x), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system, (see figures 1, 3, 5, 7 & 9) wherein, an object-side surface of the second lens is a convex surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9), and an image-side surface of the second lens is a concave surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9); an object-side surface of the fourth lens is a convex surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9), and an image-side surface of the fourth lens is a concave surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9); an object-side surface of the fifth lens is a concave surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9), and an image-side surface of the fifth lens is a convex surface (see figures 1, 3, 5, 7 & 9 and Tables 1, 3, 5, 7 & 9); each of the third lens and the sixth lens has positive refractive power (see Table 22); wherein 0.5 < R11/R12 < 1.5 (using the values in Tables 1, 3, 5, 7 & 9 R11/R12=1.19, 1.21, 1.01, 1.02 & 1.30, respectively). 
Regarding claim 2 Son discloses the optical imaging system according to claim 1, as set forth above.  Son further discloses wherein 1.0 <|f2|/f1 < 2.5 (using the values in Table 22 |f2|/f1=2.41, 2.25, 2.24, 2.29 & 2.27, respectively).
Regarding claim 10 Son discloses the optical imaging system according to claim 1, as set forth above.  Son further discloses wherein f/EPD < 2.5 (Table 21 F No.=1.900, 1.967, 1.894, 1.786 & 1.769, respectively).
Regarding claim 11 Son discloses an optical imaging system (title e.g. examples 1-7 see figures 1, 3, 5, 7, 9, 11 & 13), comprising: a first lens (e.g. first lens 100x) , a second lens  (e.g. second lens 200x), a third lens (e.g. third lens 300x), a fourth lens (e.g. fourth lens 400x), a fifth lens (e.g. fifth lens 500x), a sixth lens (e.g. sixth lens 600x), a seventh lens (e.g. seventh lens 700x) and an eighth lens (e.g. eighth lens 800x), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system, (see figures 1, 3, 5, 7, 9, 11 & 13) wherein, an object-side surface of the second lens is a convex surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13), and an image-side surface of the second lens is a concave surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13); an object-side surface of the fourth lens is a convex surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13), and an image-side surface of the fourth lens is a concave surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13); an object-side surface of the fifth lens is a concave surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13), and an image-side surface of the fifth lens is a convex surface (see figures 1, 3, 5, 7, 9, 11 & 13 and Tables 1, 3, 5, 7, 9, 11 & 13); each of the third lens and the sixth lens has positive refractive power (see Table 22); wherein 1.0 < TTL/ImgH < 1.5 (using the values in Table 21 TTL/ImgH =1.47, 1.48, 1.48, 1.47, 1.47, 1.47 & 1.45, respectively).
 Regarding claim 12 Son discloses the optical imaging system according to claim 11, as set forth above.  Son further disclose wherein 1.0 < |f2|/f1 < 2.5 (using the values in Table 22 |f2|/f1=2.41, 2.25, 2.24, 2.29, 2.27, 2.21 & 2.20, respectively).
Regarding claim 14 Son discloses the optical imaging system according to claim 11, as set forth above.  Son further discloses wherein the eighth lens has a negative refractive power (see Table 22).
Regarding claim 15 Son discloses the optical imaging system according to claim 11, as set forth above.  Son further discloses wherein 3 < CT1/T12 < 4.5 (using the values in Tables 3, 5, 7 & 9 CT1/T12=4.12, 3.86, 4.31 & 4.39, respectively).

Insofar as they are understood claims 1-2, 8 and 10 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Jhang et al. foreign patent document CN108227145A and/or US Patent Application Publication 2019/0204560.
Regarding claim 1 Jhang discloses an optical imaging system (title e.g. example 5 see figure 22 optical imaging lens 5′), comprising: a first lens (e.g. 5’10), a second lens (e.g. 5’20), a third lens (e.g. 5’30), a fourth lens (e.g. 5’40), a fifth lens (e.g. 5’50), a sixth lens (e.g. 5’60), a seventh lens (e.g. 5’70) and an eighth lens (e.g. 5’80), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system (see figure 22), wherein, an object-side surface of the second lens is a convex surface (see figures 22 & 24 e.g. 5’21), and an image-side surface of the second lens is a concave surface (see figures 22 & 24 e.g. 5’22); an object-side surface of the fourth lens is a convex surface (see figures 22 & 24 e.g. 5’41), and an image-side surface of the fourth lens is a concave surface (see figures 22 & 24 e.g. 5’42); an object-side surface of the fifth lens is a concave surface (see figures 22 & 24 e.g. 5’51), and an image-side surface of the fifth lens is a convex surface (see figures 22 & 24 e.g. 5’52); each of the third lens and the sixth lens has positive refractive power (see figure 24); wherein 0.5 < R11/R12 < 1.5 (using values in figure 24 R11/R12=0.93).
Regarding claim 2 Jhang discloses the optical imaging system according to claim 1, as set forth above.  Jhang further discloses wherein 1.0 <|f2|/f1 < 2.5 (using values in figure 24 |f2|/f1=1.38).
Regarding claim 8 Jhang discloses the optical imaging system according to claim 1, as set forth above.  Jhang further discloses wherein -2.5 < R15/R16 < - 1 (using values in figure 24 R15/R16=-1.60).
Regarding claim 10 Jhang discloses the optical imaging system according to claim 1, as set forth above.  Jhang further discloses wherein f/EPD < 2.5 (using values in figure 24 FNO=1.600).

Insofar as they are understood claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano US Patent Application Publication 2020/0209594.
Regarding claim 1 Hirano discloses an optical imaging system (title e.g. examples 1 & 13 see figures 1 & 37), comprising: a first lens (e.g. L1), a second lens (e.g. L2), a third lens (e.g. L3), a fourth lens (e.g. L4), a fifth lens (e.g. L5), a sixth lens (e.g. L7), a seventh lens (e.g. L8) and an eighth lens (e.g. L9), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system (see figures 1 & 37), wherein, an object-side surface of the second lens is a convex surface (see figures 1 & 37 and Tables 1 & 25), and an image-side surface of the second lens is a concave surface (see figures 1 & 37 and Tables 1 & 25); an object-side surface of the fourth lens is a convex surface (see figures 1 & 37 and Tables 1 & 25), and an image-side surface of the fourth lens is a concave surface (see figures 1 & 37 and Tables 1 & 25); an object-side surface of the fifth lens is a concave surface (see figures 1 & 37 and Tables 1 & 25), and an image-side surface of the fifth lens is a convex surface (see figures 1 & 37 and Tables 1 & 25); each of the third lens and the sixth lens has positive refractive power (see Tables 1 & 25); wherein 0.5 < R11/R12 < 1.5 (using the values in and Tables 1 & 25 R11/R12=1.46 & 1.47, respectively).
Regarding claim 4 Hirano discloses the optical imaging system according to claim 1, as set forth above.  Hirano further discloses wherein 0.5 < R3/R4 < 1.5 (using the values in and Tables 1 & 25 R3/R4=1.71 & 1.71, respectively).
Regarding claim 6 Hirano discloses the optical imaging system according to claim 1, as set forth above.  Hirano further discloses wherein 0.5 < R10/R9 < 1.5 (using the values in and Tables 1 & 25 R10/R9=1.36 & 0.67, respectively).
Regarding claim 10 Hirano discloses the optical imaging system according to claim 1, as set forth above.  Hirano further discloses wherein f/EPD < 2.5 (Tables 1 & 25 FNO=2.0).

Insofar as they are understood claims 1, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Li et al. foreign patent document CN108873272A and/or US Patent Application Publication 2021/0018729.
Regarding claim 1 Li discloses an optical imaging system (title e.g. example 6 see figure 11), comprising: a first lens (e.g. E1), a second lens (e.g. E2), a third lens (e.g. E3), a fourth lens (e.g. E4), a fifth lens (e.g. E5), a sixth lens (e.g. E6), a seventh lens (e.g. E7) and an eighth lens (e.g. E8), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system (see figure 11), wherein, an object-side surface of the second lens is a convex surface (see figure 11 & Table 16), and an image-side surface of the second lens is a concave surface (see figure 11 & Table 16); an object-side surface of the fourth lens is a convex surface (see figure 11 & Table 16), and an image-side surface of the fourth lens is a concave surface (see figure 11 & Table 16); an object-side surface of the fifth lens is a concave surface (see figure 11 & Table 16), and an image-side surface of the fifth lens is a convex surface (see figure 11 & Table 16); each of the third lens and the sixth lens has positive refractive power (see Table 18); wherein 0.5 < R11/R12 < 1.5 (using the values in and Tables 16 R11/R12=0.90).
Regarding claim 6 Li discloses the optical imaging system according to claim 1, as set forth above.  Li further discloses wherein 0.5 < R10/R9 < 1.5 (using the values in and Tables 16 R10/R9=0.56).
Regarding claim 9 Li discloses the optical imaging system according to claim 1, as set forth above.  Li further discloses wherein 1.0 < f/f3 < 2.0 (using the values in and Tables 18 f/f3=1.73).
Regarding claim 10 Li discloses the optical imaging system according to claim 1, as set forth above.  Li further discloses wherein f/EPD < 2.5 (Table 31 f/EPD=1.80).

Insofar as they are understood claims 1-2, 7, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. US Patent Application Publication 2021/0223515.
Regarding claim 1 Tseng discloses an optical imaging system (title e.g. examples 1 & 6 see figures 1 & 11), comprising: a first lens (e.g. x102), a second lens (e.g. x20), a third lens (e.g. x30), a fourth lens (e.g. x40), a fifth lens (e.g. x50), a sixth lens (e.g. x60), a seventh lens (e.g. x70) and an eighth lens (e.g. x80), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system (see figures 1 & 11), wherein, an object-side surface of the second lens is a convex surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the second lens is a concave surface (see figures 1 & 11 and Tables 1 & 11); an object-side surface of the fourth lens is a convex surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the fourth lens is a concave surface (see figures 1 & 11 and Tables 1 & 11); an object-side surface of the fifth lens is a concave surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the fifth lens is a convex surface (see figures 1 & 11 and Tables 1 & 11); each of the third lens and the sixth lens has positive refractive power (see Tables 1 & 11); wherein 0.5 < R11/R12 < 1.5 (using the values in Tables 1 & 11 R11/R12=0.78 & 0.77, respectively). 
Regarding claim 2 Tseng discloses the optical imaging system according to claim 1, as set forth above.  Tseng further discloses wherein 1.0 <|f2|/f1 < 2.5 (using the values in Tables 1 & 11 |f2|/f1=2.00 & 1.02, respectively).
Regarding claim 7 Tseng discloses the optical imaging system according to claim 1, as set forth above.  Tseng further discloses wherein 1.0 < R2/R1 < 2.0 (using the values in Table 1 R2/R1=1.83).
Regarding claim 10 Tseng discloses the optical imaging system according to claim 1, as set forth above.  Tseng further discloses wherein f/EPD < 2.5 (Tables 1 & 11 FNO=2.00 & 1.80, respectively).
Regarding claim 11 Tseng discloses an optical imaging system (title e.g. examples 1 & 6 see figures 1 & 11), comprising: a first lens (e.g. x10), a second lens (e.g. x20), a third lens (e.g. x30), a fourth lens (e.g. x40), a fifth lens (e.g. x50), a sixth lens (e.g. x60), a seventh lens (e.g. x70) and an eighth lens (e.g. x80), which have refractive power and are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system (see figures 1 & 11), wherein, an object-side surface of the second lens is a convex surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the second lens is a concave surface (see figures 1 & 11 and Tables 1 & 11); an object-side surface of the fourth lens is a convex surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the fourth lens is a concave surface (see figures 1 & 11 and Tables 1 & 11); an object-side surface of the fifth lens is a concave surface (see figures 1 & 11 and Tables 1 & 11), and an image-side surface of the fifth lens is a convex surface (see figures 1 & 11 and Tables 1 & 11); each of the third lens and the sixth lens has positive refractive power (see Tables 1 & 11); wherein 1.0 < TTL/ImgH < 1.5 (paragraphs [0111 & 0181] TL/ImgH=1.11 & 1.32, respectively).
Regarding claim 12 Tseng discloses the optical imaging system according to claim 11, as set forth above.  Tseng further discloses wherein 1.0 < |f2|/f1 < 2.5 (using the values in Tables 1 & 11 |f2|/f1=2.00 & 1.02, respectively).
Regarding claim 14 Tseng discloses the optical imaging system according to claim 11, as set forth above.  Tseng further discloses wherein the eighth lens has a negative refractive power (Tables 1 & 11 f8=-5.69 & -5.12, respectively).
Regarding claim 15 Tseng discloses the optical imaging system according to claim 11, as set forth above.  Tseng further discloses wherein 3 < CT1/T12 < 4.5 (using the values in Table 11 CT1/T12=4.13).
Regarding claim 20 Tseng discloses the optical imaging system according to claim 11, as set forth above.  Tseng further discloses wherein ImgH > 4.8 mm (using the values in paragraphs [0111 & 0181] ImgH=8.94 & 6.37, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Insofar as it is understood claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US Patent Application Publication 2019/0391365.
Regarding claim 8 Son discloses the optical imaging system according to claim 1, as set forth above.  Son does not specifically disclose satisfaction of -2.5 < R15/R16 < - 1.  However, Son example 3 discloses (using the values in Table 5) R15/R16=-2.5, which is just outside the claimed range of “-2.5 <”.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Son the additional feature of having the R15/R16 value within the claimed range since this range closely approximates the suggested value taught by Son.

Insofar as it is understood claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US Patent Application Publication 2021/0223515.
Regarding claim 8 Tseng discloses the optical imaging system according to claim 1, as set forth above.  Tseng does not specifically disclose satisfaction of 0.5 < R3/R4 < 1.5.  However, Tseng example 1 discloses (using the values in Table 1) R3/R4=1.5, which is just outside the claimed range of “<1.5”.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Tseng the additional feature of having the R3/R4 value within the claimed range since this range closely approximates the suggested value taught by Tseng.

Allowable Subject Matter
Claims 3, 5, 13, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. 
Specifically, with respect to claims 3 and 13 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying 0.5 < f4/f8 < 2.0.
Specifically, with respect to claim 5 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying 2.0 < R7/R8 < 2.5.
Specifically, with respect to claim 16 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying 2.5 < CT3/CT5 < 3.0.
Specifically, with respect to claim 17 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying 1.0 < f/f3 < 2.0.
Specifically, with respect to claim 18 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying N3 > 1.7, and V3≥45.6.
Specifically, with respect to claim 19 none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the satisfying Semi-FOV > 48°.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         May 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The final digit in the number indicates the example number, i.e. 1001 is the first lens in the first example, 1002 is the first lens in the second example, etc.  For brevity the last digit is replaced by an x to cover all examples referenced.  
        2 The first digit in the number indicates the example number, i.e. 110 is the first lens in the first example, 210 is the first lens in the second example, etc.  For brevity the first digit is replaced by an x to cover all examples referenced.